Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/8/21 is acknowledged.
Claims 12-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compression limiter of claim 24 must be shown or the feature(s) canceled from the claim(s). In the drawing figures the reference numeral “64” is apparently pointing to the pin (60) itself and not an additional feature of the compression limiter, newly recited. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Walkinshaw in view of WO 827. 
For claim 1, Walkingshaw (2007/0158969) discloses a vehicle roof chair system, comprising: a vehicle roof rail (such as track 14 but located on the ceiling of the vehicle, [0046]); 
a mounting assembly (24, 26, 36) mountable to the vehicle roof rail; 
a seat (10) rotatably secured to the mounting assembly.
Walkingshaw lack the recited control module housed within the seat and configured to communicate with a vehicle control module. 
Control modules are well known in the prior art. 
CN 113043920 teaches a seat with controller (30) set on the seat to allow for temperature control of the seat and seat occupant which controller communicates with vehicle control module (vehicle computer 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat of Walkingshaw with the control module of CN 920 in order to communicate with vehicle computer and allow for temperature regulation of the seat and occupant. 

Claims 1-4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balfour in view of Lawson and CN 920. 
For claim 1, Balfour (2944589) discloses a vehicle roof chair system, comprising: a vehicle roof rail (FIG.1); a mounting assembly mountable to the vehicle roof rail; and a seat secured to the mounting assembly.

    PNG
    media_image1.png
    385
    674
    media_image1.png
    Greyscale

Balfour lacks the seat being rotatably secured to the mounting assembly, a feature taught by Lawson (4428617) as seen with seat (12) and the swivel plate (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the fabric seat of Balfour with a solid cushion (32) of Lawson and specifically to have provided cross bars 49 and 50 of Balfour with a swivealable swivel plate attached thereto as taught by Lawson in order to allow the seat to rotate in multiple directions. 
Balfour further lacks a control module housed within the seat and configured to communicate with a vehicle control module, a feature taught by CN 920.
CN 113043920 teaches a seat with controller (30) set on the seat to allow for temperature control of the seat and seat occupant which controller communicates with vehicle control module (vehicle computer 100). 
For claim 4, CN 920 discloses a heating element (heater) is housed within (“set on”) seat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat of Blafour, as modified, with the heater and control module of CN 920 in order to communicate with vehicle computer and allow for temperature regulation of the seat and occupant. 
For claim 2, the mounting assembly of Balfour, as modified above, includes a base (19), a crossbeam (50), a swivel plate secured to the crossbeam, and 
a pair of stanchions (47) that extend between the base and the crossbeam, and further wherein the seat is secured to the swivel plate.  
For claim 3, the mounting assembly includes a second base (20) and a second pair of stanchions (49) that extend between the second base and the crossbeam.  
For claim 21, the mounting assembly includes 
a base (19,20) and a pin (47) that is insertable through an opening formed in the vehicle roof rail (13,14) for securing the mounting assembly to the vehicle roof rail.  
For claim 22, the opening (45) is formed in a top surface of the vehicle roof rail, and comprising a second opening (54) formed in an inner surface of the vehicle roof rail and configured to receive a second pin of the mounting assembly.  
For claim 23, the mounting assembly includes a load equalizer (40,41) positioned between the base and the vehicle roof rail.  
For claim 24, the mounting assembly includes a compression limiter (56) positioned between the pin and the base.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified above, and in view of Kim et al. (2021/0234404).
Balfour, as modified, fails to provide a sensor as recited. 
Kim et al. teach a vehicle chair system, comprising: a mounting assembly; a seat (100) rotatably secured to the mounting assembly; a control module (seat controller 120) housed on the seat ([0082]) and configured to communicate with a vehicle control module ([0010]); and
a heating element ([0019]) is housed within the seat.  
For claim 5, Kim et al. specifically provides the control module configured to activate the heating element in response to feedback from a sensor (sensing unit, [0039, 0041]) that is housed within the seat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the sensor taught by Kim et al. within the seat of Balfour, as modified above, in order to provide appropriate temperature feedback and control. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Simpson (2004/195885) and further in view of Kim et al. and Balfour.  
For claim 1, Hyde (2007/0216187) discloses a vehicle chair system, comprising: 
a mounting assembly; and 
a seat (30) secured to the mounting assembly. 
For claim 2, the mounting assembly includes 
a base (seat bottom), a crossbeam (20), and 
a pair of stanchions (180) that extends between the base and the crossbeam, and further 
wherein the seat is secured to the stanchions. 
For claim 3, the mounting assembly includes 
a second base and a second pair of stanchions that extend between the second base and the crossbeam.  
Hyde fails to include the system comprising a swivel plate secured to the crossbeam, such that the seat is secured to the swivel plate and is rotatably secured to the mounting assembly. 
It would have been obvious to one of ordinary skill in the art to have provided a swivel plate as taught by Simpson for use on the seat of Hyde secured to the base thereof in order to allow the seat to swivel or pivot rotationally. 
Hyde, as modified, further fails to disclose a control module housed within the seat and configured to communicate with a vehicle control module, a feature taught by Kim et al.  
It would have been obvious to one of ordinary skill in the art to have provided a control module in communication with a vehicle control module as taught by Kim et al. for use in the seat and vehicle of Hyde in order to enhance a user experience. 
Hyde discloses the chair system for use within a pickup truck bed but fails to provide for the chair system for use with a roof where a vehicle roof rail is provided to which the mounting assembly is mountable. 
This feature is taught by Balfour (2944589) including a vehicle roof chair system, comprising: a vehicle roof rail (FIG.1); a mounting assembly mountable to the vehicle roof rail; and a seat secured to the mounting assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have adapted with chair system of Hyde for use on a vehicle roof and roof rail as taught by Balfour as an obvious expedient to achieve the same predictable result of exterior seating on the vehicle.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, in view of DE 935833 C. 
For claim 6, Balfour, as modified, lacks a light source is recessed within an arm or base of the seat, a feature taught by DE 833. 
It would have been obvious to one of ordinary skill in the art to have provided a light source as taught by DE 833 within the armrest of Balfour, as modified, in order to enhance a user experience. 

Claims 6-7 are is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above in view of CN 106080312A. 
Balfour, as modified, discloses a seat cushion with a base. 
Balfour, as modified, lacks a light source is recessed within an arm or base of the seat, a feature taught by CN 312 where light (40) is within base (FIGS. 3,5). 
CN 312 further teaches a control module (90) configured to coordinate a lighting effect (‘generated lighting effect with air pad floating’) with that emitted by a vehicle ambient lighting system (‘known ambient lighting’).  
It would have been obvious to one of ordinary skill in the art to have provided a light source and lighting effect as taught by CN 312 for use within the base of Balfour, as modified, in order to enhance a user experience. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above in view of WO 2015/191819 A1.
For claim 8, Balfour, as modified, lacks an inductive charger is housed within an arm of the seat, a feature taught by WO 819. 
It would have been obvious to one of ordinary skill in the art to have housed an inductive charger as taught by WO 819 within an arm of Balfour, as modified, in order to enhance a user experience. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above in view of Oswald et al. (2018/0118063). 
For claim 9, Balfour, as modified, lack a speaker housed within the seat (seat cushion), a feature taught by Oswald et al. 
It would have been obvious to one of ordinary skill in the art to have housed speakers as taught by Oswald et al. within the seat of Balfour, as modified, in order to enhance a user experience. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above in view of WO 2020040018 A1. 
For claim 10, Balfour, as modified, lacks specifically a rechargeable battery is housed within the seat, a feature taught by WO 018.
It would have been obvious to one of ordinary skill in the art to have housed a rechargeable battery as taught by WO 018 within the seat of Balfour, as modified, in order to allow independent powering of controller and desired seat functions such as the heater. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above in view of Chang et al. 
For claim 11, Balfour, as modified, lack the control module is configured to communicate with the vehicle control module to start an engine for charging the rechargeable battery when a state of charge of the rechargeable battery is below a predefined charge threshold, a feature well known from Chang et al. (2020/0398637).  
It would have been obvious to one of ordinary skill in the art to have provided the control module of Balfour, as modified, to operatively star the vehicle engine in order to recharge the battery when low. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above, in view of the well known prior art. 
For claim 25, Balfour, as modified above, fails to include the seat having 
a light emitting diode, an illuminated cupholder, a speaker, an inductive charger, and a heating element. 
The examiner takes official notice that these elements as well known from the prior art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
However, it should be noted that the examiner has already instantly and unquestionably presented references to each of the elements, separately, in the rejections above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included in the vehicle roof chair system of Balfour, as modified above, a light emitting diode, an illuminated cupholder, a speaker, an inductive charger, and a heating element in order to enhance a user experience. 

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 090 in view of Shave, Lawson, and CN 920.
DE 202019102090 U1 (DE 090) discloses a vehicle roof system, comprising: a vehicle roof rail; a mounting assembly mountable to the vehicle roof rail; and (for claim 26) a removable roof panel securable to the vehicle roof rail when the mounting assembly is removed from the vehicle roof rail.  
DE 090 lacks the system being that of a chair system where a seat is rotatably secured to the mounting assembly; and a control module housed within the seat and configured to communicate with a vehicle control module. 
Shave (1457190) teaches a roof seat secured to a mounting assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a seat as taught by Shave for use with the roof rail of DE 090 in order to allow for seating on the roof of the vehicle. 
DE 090, as modified, lacks the seat being rotatably secured as recited, a feature taught by Lawson (4428617) as seen with seat (12) and the swivel plate (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided a swivelable swivel plate as taught by Lawson for use with the seat of DE 090, as modified, in order to allow the seat to rotate in multiple directions. 
DE 090, as modified, lacks a control module housed within the seat and configured to communicate with a vehicle control module, a feature taught by CN 920.
CN 113043920 teaches a seat with controller (30) set on the seat to allow for temperature control of the seat and seat occupant which controller communicates with vehicle control module (vehicle computer 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the seat of DE 090, as modified, with the control module of CN 920 in order to communicate with vehicle computer and allow for temperature regulation of the seat and occupant. 

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above, in view of Chiu (5943709). 
For claims 27 and 29, Balfour, as modified, lacks a canopy connected to the vehicle roof rail by a pole of the canopy.  
Chiu teaches a canopy of the well known prior art, the canopy including canopy poles where the lower ends of the poles are insertably receiving in insert holes for providing quick and easy assembly and dismantling of the canopy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included for connection into holes (openings) in the roof rail of Balfour, as modified, a canopy including insertable canopy poles as taught by Chiu in order to shade occupants within the seat of Balfour, as modified, from the sun. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Balfour, as modified, and applied above, in view of Fletcher (2001/0156448). 
For claim 28, Balfour, as modified, discloses both a first and second seat but lacks a canopy attached to and extending therebetween, a feature taught by Fletcher as seen in FIG.1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included the canopy of Fletcher indirectly attached to and extending between the first and second seat in the vehicle roof chair system of Balfour, as modified above, in order to shade occupants seated therein from the sun. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nichols discloses a sun shade for a seat. 
Balfour (119) discloses a roof mounted seating system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616